919 F.2d 141
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lawrence SMITH, also known as Lonnie Miller, Petitioner-Appellant,v.Jack MORGAN, Warden, Bruce MacDonald, Warden, Respondents-Appellees.
No. 90-5386.
United States Court of Appeals, Sixth Circuit.
Nov. 28, 1990.

Before BOYCE F. MARTIN, Jr. and NATHANIEL R. JONES, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Lawrence Smith, also known as Lonnie Miller, appeals the district court's judgment dismissing his 28 U.S.C. Sec. 2254 petition for a writ of habeas corpus.  Smith pled guilty to robbery and rape, and received a ten year sentence.


3
Smith claimed that his constitutional rights were violated during his arrest and trial.  More specifically, he claimed that he was never given warnings mandated by Miranda v. Arizona, 384 U.S. 436 (1966), that his confession was coerced, that he was never fingerprinted, nor placed in an identification lineup, and that he had ineffective assistance of counsel.


4
The magistrate entered an order requiring Smith to amend his petition within 25 days in order to establish that he had exhausted state court remedies.  Smith filed amended petitions, but failed to comply with the magistrate's order.  As a result, the district court dismissed the petition for failing to establish that he exhausted available state court remedies.   See Rose v. Lundy, 455 U.S. 509, 518-19 (1982).


5
On appeal, Smith argues that he deliberately by-passed state remedies because his claims would not be treated in a fair and just manner by the state courts.


6
We have examined the issues and find them to be without merit.  Accordingly, for the reasons set forth in the district court's order of February 7, 1990, the district court's order is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.